GOSHORN, Judge.
A.P., a child, appeals the order of commitment to the Department of Health and Rehabilitative Services which provided in part that “Restitution is to be made.” A.P. asserts that the court erred by imposing restitution without notice and failing to determine the amount to be repaid. Because we find both arguments without merit, we affirm the commitment order.
A.P.’s first point lacks merit because it is clear from the disposition transcript that A.P. agreed to pay restitution. Regarding A.P.’s second point, we construe the court’s order as a reservation of jurisdiction to set the amount of restitution in the event the amount is not otherwise agreed to. The instant case is distinguishable from M.A.R. v. State, 433 So.2d 29 (Fla. 5th DCA 1983) where the court improperly attempted to delegate to H.R.S. the authority to set the amount of restitution. No such delegation occurred here.
AFFIRMED.
DANIEL, C.J., and COWART, J., concur.